                                                                                    FILED
                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINI                       MAR 1 3 2019
                                         Norfolk Division
                                                                             CLERK. US D'STRiCT COURT
                                                                                   NO"-OLK. VA
 SHAVIS HOLLOMAN,#1003701,

                              Petitioner,
        V.                                                          Action No. 2:18cv295


 HAROLD CLARKE,
 Directorfor the Virginia Department ofCorrections,

                               Respondent.


                                             ORDER


        The matter before the Court is a Report and Recommendation regarding Respondent's

 Motion to Dismiss the Petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

 Motion was referred to the United States Magistrate Judge pursuant to the provisions of28 U.S.C.

 §§ 636(b)(1)(B) and (C), Federal Rule of Civil Procedure 72(b), and Local Rule 72 for report and

 recommendation ("R&R"). The R&R was filed on January 4, 2019 and recommended granting

 the Motion to dismiss. Petitioner subsequently filed objections. This Court has reviewed the

 record and has considered the objections. After making de novo findings regarding the portions

 objected to, and for the reasons stated herein,the Court ADOPTS the Report and Recommendation

 and GRANTS Respondent's Motion for dismissal of Mr. Holloman's Petition.

I.   BACKGROUND


        Mr. Holloman filed a Petition under § 2254 alleging several constitutional violations

 regarding his prosecution and appeal. In the Motion to Dismiss(ECF No. 9), Respondent argues

 that the record considered by the Virginia Supreme Court supports that trial counsel's "assessment

 ofthe nature of the immunity agreement was not deficient under the highly deferential standard of

                                                 1
  review mandated by Strickland^ and [trial counsel] never assured petitioner that an argument that

  he had received transactional immunity was certain to prevail in any direct appeal." ECF No. 11

  at 9(citing Strickland v. Washington,466 U.S.668(1984)). To prevail on an ineffective assistance

  ofcounsel claim, a petitioner must show (1)"that counsel made errors so serious that counsel was

  not functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment;" and (2)that

  the "deficient performance prejudiced the defense." Strickland, 466 U.S. at 687. The R&R

  recommends granting the Govemment's Motion to Dismiss Mr. Holloman's Petition.

11.   ANALYSIS


         According to Petitioner, the R&R erred by finding that trial counsel's alleged

  misinterpretation of the Immunity Agreement did not violate the Strickland standard of effective

  assistance of counsel. ECF No. 26 at 1.


         After de nova review of the record, this Court concludes that Mr. Holloman fails to

  demonstrate the first prong of ineffective assistance of counsel under Strickland, and the R&R

  correctly concludes the same. A petitioner must overcome the presumption that the challenged

  conduct might be the "result of sound trial strategy." Spencer v. Murray, 18 F.3d 229, 233 (4th

  Cir. 1994). Trial counsel argued that an indictment against Petitioner should have been dismissed

  because Petitioner had bargained for "transactional" immunity in exchange for cooperation. The

  Virginia Supreme Court rejected this interpretation of the Immunity Agreement, holding that

  Petitioner was afforded only "use" immunity for his cooperation. Nevertheless, trial counsel

  adopted a reasonably prudent strategy that included (1) using the alleged ambiguity in the

  immunity agreement to try to secure the dismissal ofthe charges, and(2)defending Mr. Holloman

  at trial when the court did not dismiss the charges, while preserving his arguments about the
   immunity agreement for appeal. ECF No. 29 at 31. Mr. Holloman fails to overcome the

   presumption that counsel's strategy, even if ultimately unsuccessful, was reasonable.

          Following de novo review of the record, Mr. Holloman also fails to demonstrate the

   prejudice prong of ineffective assistance of counsel under Strickland^ and the R&R correctly

   concludes the same. To demonstrate prejudice, Mr. Holloman must show that there is "a

   reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

   would have been different." Strickland^ 466 U.S. at 694. Mr. Holloman alleges that counsel's

   advice about the Immunity Agreement caused him to reject favorable plea deals. He argues that

   counsel guaranteed success on appeal. The record does not support that such a promise was made.

   ECF No. 23 at 31.


          The state trial court rejected Mr. Holloman's claims that counsel caused him to reject plea

   deals. ECF No. 11 at 9. The record shows that Mr. Holloman construed the plea offers resulting

   in more than twenty years' incarceration as tantamount to a life sentence. Id. The Virginia

   Supreme Court found that Mr. Holloman "entered into the immunity agreement in hopes of

   obtaining a plea agreement to avoid a life sentence,[and] understood he would still be prosecuted

   for his role in the crimes." ECF No.23 at 29. The result would have been the same if coxmsel had


   advised Mr. Holloman that the Immunity Agreement was for "use" immunity rather than

   transactional. In either course, Mr. Holloman would be prosecuted for his violent crimes.

   Therefore, Mr. Holloman suffered no prejudice even if counsel allegedly misinterpreted the

   Immunity Agreement. The objections to the R&R are OVERRULED.

III.   CONCLUSION


          The Court, having reviewed the record and making de novo findings regarding the positions
ofthe R&R objected to, ADOPTS AND APPROVES the findings and recommendations set forth

in the Report and Recommendation(ECF No. 23). It is therefore ORDERED that Respondent's

Motion to Dismiss(ECF No. 9)the Petition is GRANTED.

         Mr. Holloman is ADVISED that if he intends to appeal this Final Order and seek a

certificate of appealability from the United States Court of Appeals for the Fourth Circuit, he must

forward a Notice of Appeal to the Clerk of the United States District Court, United States

Courthouse, 600 Granby Street, Norfolk, Virginia, 23510 within sixty days from the date of this

Order.


         IT IS SO ORDERED.




                                                             Arend^. Wrjght Allen
                                                        United States District Judge


/k^/ 1^^019
Norfolk, Virginia
